Title: From Alexander Hamilton to Nathan Rice, 5 June 1799
From: Hamilton, Alexander
To: Rice, Nathan


Sir,
New York June 5th 1799

I have been informed by the Secretary of War that all the articles for Arming clothing and equipping of your Regiment will be delivered to your order or that of your Pay & Quartermaster at your Regimental Rendezvous by Jonathan Jackson Esquire of Boston and Mr. Joseph Williams of Springfield six hundred and eighty stand of Arms and as many Gun worms to be furnished by the latter Gentleman and the rest by Mr. Jackson.
The Secy. of War has no objections to the exchanges proposed by yourself and Col: Hunnewell of Capt. Draper in the room of Capt. Brown & 2d. Lieut Durant in the place of 2d. Lieut Harrington. They are therefore to take place.
Your nomination of your Regimental Staff is likewise approved. The Secy of War informs me that the recruiting Money for your Regiment was transmitted on the 7th of May.
 